Citation Nr: 1713844	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  13-23 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to an initial rating in excess of 10 percent for cervical strain, for the period prior to August 15, 2013.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

The Veteran served on active duty from October 1984 to February 1986.  He also served in the Army National Guard of Virginia from March 1997 to March 2000, and September 2002 to September 2005.  In addition, the Veteran served in the Air Force National Guard from December 2007 to September 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  In this decision, the RO granted service connection for the cervical spine disorder, and evaluated it as 10 percent disabling, and further denied service connection for sleep apnea.  The Veteran filed a notice of disagreement (NOD) with this decision in March 2012, and a Statement of the Case (SOC) was thereafter issued in May 2013.  The Veteran perfected a timely appeal of these decisions in June 2013

In the November 2014 rating decision, the Veteran was granted an increased rating to 20 percent, effective August 15, 2013 for his cervical spine disorder.  The November 2014 rating decision also assigned a separate 20 percent rating for radiculopathy of the right upper extremity associated with the cervical spine disorder.  

In the May 2015 decision, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for his cervical spine disorder for the period prior to August 15, 2013, and in excess of 20 percent for the period on and after August 15, 2013.  The Board also denied the claims for a rating in excess of 20 percent for radiculopathy of the right upper extremity, and remanded the claim for service connection for obstructive sleep apnea for additional evidentiary development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted a joint motion for remand (Joint Motion) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the portion of the May 2015 Board decision which denied an initial evaluation in excess of 10 percent for the period prior to August 15, 2013, and remanded the matter to the Board for development consistent with the terms of the Joint Motion.  In July 2016, the Veteran submitted a retrospective medical opinion from the Veteran's private physician, J.S., M.D. and, through his attorney, requested that the matter be remanded to the AOJ for initial consideration if the benefit on appeal could not be granted in full by the Board.  In the August 2016 decision, the Board, pursuant to the Veteran's attorney's request, remanded the claim to the AOJ for initial consideration of this evidence.  The AOJ considered this evidence, and readjudicated the claim by way of the October 2016 Supplemental Statement of the Case (SSOC).  The Veteran's claims file has since been returned to the Board.  


FINDINGS OF FACT

1.  For the period prior to August 15, 2013, the cervical strain was tantamount to forward flexion to no worse than 45 degrees, and the combined range of motion of the cervical spine was no worse than 340 degrees; there was no evidence of muscle spasm or guarding of the cervical spine severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, the Veteran did not have any associated objective neurological abnormalities due to the cervical spine disorder during this period.  

2.  The Veteran's sleep apnea did not have its onset during, and was not caused by, active service.  


CONCLUSIONS OF LAW

1.  For the period prior to August 15, 2013, the criteria for an initial evaluation greater than 10 percent for cervical strain are not met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for service connection for sleep apnea have not all been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided the Veteran adequate notice in a letter sent to the Veteran in November 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  Pursuant to the May 2015 Board remand, the Veteran's service personnel records during his periods of service in the Army and Air Force National Guard have also been obtained and associated with his claims file.  Accordingly, the requirements of the May 2015 remand were ultimately met.  See Stegall v. West, 11 Vet. App. 268 (1998).  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA afforded the Veteran VA examinations in connection to his claimed disorders in November 2010, the report of which is dated in December 2010.  VA also obtained a medical opinion that addressed the etiology of the Veteran's sleep apnea in April 2013.  Here, the Board finds that, collectively, the VA examination and VA medical opinion obtained in this case are adequate, as they were predicated on a physical examination of the Veteran, as well as the Veteran's reported history and symptomatology.  The VA examiner and VA reviewer considered all of the pertinent evidence of record, to include the Veteran's reported symptomatology in service and statements given by the Veteran at the time of the VA examination, and provided the findings necessary to apply pertinent rating criteria.  The Board finds that the medical examination report and VA medical opinion along with his private treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2016).  

As such, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).  


Analysis

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  

The Veteran contends that symptoms of sleep apnea first began to manifest during active duty and his current obstructive sleep apnea is related to his in-service symptoms.  

Review of the service treatment records reflects that the March 1984 applicant medical prescreening form was negative for any evidence of sleeping problems or any medical condition that involved symptoms indicative of sleep problems.  This examination was also negative for any evidence or signs of respiratory problems.  At the April 1984 enlistment examination, the clinical evaluation of the lungs and chest was shown to be normal, and the Veteran denied a history of frequent trouble sleeping.  At the February 1986 separation examination, the clinical evaluation of the respiratory system, to include the lungs and chest, was shown to be normal.  In the February 1986 medical history report, the Veteran did report a history of frequent trouble sleeping and depression or excessive worry.  In a clinical record which was labelled "Continuation of S.F.," it was noted that the Veteran had experienced frequent trouble sleeping, depression and excessive worry since January 1986 due to personal problems and his pending separation from the Air Force.  It was noted that no professional treatment had been sought, and he was referred to the Mental Health Clinic as needed.  

At the September 2002 medical examination pursuant to the Veteran's enlistment into the Army National Guard of Virginia, the clinical evaluation of the lungs and chest as well as the psychiatric system was shown to be normal.  In addition, the Veteran denied a history of frequent trouble sleeping in his medical history report.  At the September 2007 medical examination pursuant to the Veteran's enlistment into the Air Force National Guard of Virginia, the clinical evaluation of the Veteran's lungs and chest was negative for any abnormalities, and the Veteran denied a history of frequent trouble sleeping.  

The Veteran was seen at Mary Washington Hospital in October 2009 for a medical consultation to determine whether he had possible sleep apnea.  During the evaluation, the Veteran reported a history of loud snoring, and stated that he rarely felt refreshed upon awakening in the morning.  The Veteran did report to experience difficulty concentrating and stated that he sleeps frequently during the day.  He also reported considerable fatigue and lack of energy during the day, and stated that he finds himself taking five hour energy drinks and drinking a good deal of coffee to stay awake.  After reviewing the Veteran's medical history and conducting a physical evaluation of him, the treatment provider determined that his history was highly suggestive of sleep apnea.  It was recommended that the Veteran return to the medical facility to undergo a polysomnogram, which he did several weeks later in November 2009.  The results of this test documented the presence of sleep apnea-hypopnea syndrome "with a very compelling history, and an overall respiratory disturbance index of 27.4, which is "moderate" in degree.  The Veteran presented at the same medical facility once again in May 2010 with concerns that he would not be able to deploy with his military unit due to his sleep apnea.  The Veteran requested that his sleep specialist draft a letter for him stating that he could go 120 days without using continuous positive airway pressure (CPAP) while deployed to a remote area.  After undergoing another sleep study, his sleep specialist found that based on the results of this study, the Veteran's sleep apnea was considerably worse than it had been before "with 266 respiratory events altogether, and an overall RDI [Respiratory Disturbance Index] of 43.0 compared to 27.4 previously."  According to his physician, he could not write the requested letter for the Veteran because "he desaturates down to 65 [percent].  

A June 2010 Aeromedical Summary report summarized the Veteran's medical history and sleep study results, and based on the diagnostic test findings and objective data, the Veteran was diagnosed with other and unspecified sleep apnea.  He was treated with physical therapy, respiratory therapy, rehabilitation, and a CPAP machine.  According to the flight surgeon, the Veteran's diagnosed sleep apnea remained a disqualifying condition, and as such, he is unable to deploy to a remote location without the use of CPAP per the May 2010 sleep specialist.  

The Veteran was afforded a VA examination in November 2010, during which time he provided his medical and military history, and stated that he had been diagnosed with having sleep apnea.  Treatment for his sleep apnea included a CPAP machine and Nouvag medication.  With respect to any functional impairment as a result of his sleep apnea, the Veteran reported to have cloudy judgment when making important decisions.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed him with having obstructive sleep apnea.  

The Veteran also submitted a questionnaire dated in February 2012 wherein he reported to experience sleep difficulties, to include loud snoring, restlessness (tossing and turning), daytime sleepiness, and sweating or chest pain since service.  

The Veteran's claims file was referred to a VA examiner in April 2013 for a medical opinion addressing whether his obstructive sleep apnea was incurred in, or related to his in-service complaints of sleep apnea.  Based on his review of the claims file, the examiner observed that the Veteran had been diagnosed with having obstructive sleep apnea in October 2009.  It was noted that the Veteran had undergone a sleep study in 2009 which confirmed these findings.  The examiner noted that the Veteran required the use of a breathing assistance device, such as a CPAP machine, for treatment of his sleep apnea.  Based on his review of the claims file, the examiner determined that the Veteran's sleep apnea was less likely than not incurred in or caused by a claimed in-service injury, event or illness.  In reaching this conclusion, the VA physician explained that sleep apnea was an obstructive condition, and the main risk factor for this disorder was obesity.  According to the examiner, the Veteran's current medical records showed that he was obese at a weight of 235 pounds.  It was noted that at the time of his separation from service, his February 1986 separation examination revealed a normal body weight of 135 pounds.  According to the examiner, is unlikely that the Veteran would have obstructive sleep apnea at this weight.  The examiner took note of the Veteran's reports of sleep difficulty at his separation examination, but noted that the Veteran also reported a history of depression, which can cause sleeping difficulties.  

The Veteran also submitted a medical journal article that focused on the nature of sleep apnea, the type of disorder it was and the way it manifested itself.  The article also addressed the types of sleep apnea, the various symptoms associated with this disorder, and the causes underlying this disorder.  

Subsequent VA treatment records reflect that the Veteran continued undergoing treatment for management of his obstructive sleep apnea.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for sleep apnea.  The record does not reflect that the Veteran's current sleep disorder manifested during his service.  Although he reported a history of trouble sleeping at his February 1986 separation examination, he also reported symptoms of depression and excessive worry, and appeared to attribute all these symptoms to personal problems and his pending separation from the Air Force.  The Veteran's service treatment records during his period of service are clear for any notations, mentions, or signs of a sleep disorder, as well as any symptoms that could have been manifestations of a sleep disorder, and although he reported to have difficulty sleeping at his separation examination, the clinical evaluation of the Veteran was negative for any objective evidence of a sleep disorder.  

With respect to whether the Veteran's obstructive sleep apnea is related to his period of service, the Board finds that the most probative medical evidence of record does not relate the Veteran's sleep apnea to his service.  As discussed above, the April 2013 VA examiner reviewed the Veteran's claims file, and determined that his sleep apnea was less likely than not incurred in or caused by any in-service injury, event or illness.  In reaching this determination, the VA physician acknowledged the Veteran's in-service complaints of difficulty sleeping, but attributed these difficulties to his depression, which according to him, frequently causes sleeping difficulties.  The VA physician related the Veteran's sleep apnea to his obesity, noting that the main risk factor for sleep apnea was obesity, and the Veteran's current records reflected that he was obese at a weight of 235 pounds.  It was further noted that at the time of his separation from service, the Veteran had normal body weight at 135 pounds, and it was unlikely for him to develop sleep apnea at this weight.  

The Board acknowledges that the Veteran was seen, and treated for, his sleep apnea at Mary Washington Hospital in October 2009, and he was initially diagnosed with this disorder after undergoing a polysomnogram in November 2009, during his period of service in the Air National Guard of Virginia.  However, the record does not reflect, and the Veteran has not asserted, that he was on active duty or active duty for training, throughout this period of service.  Indeed, the record reflects that the Veteran was in a Ph.D. program for an Information Technology (IT) program, during his period of service in the Air National Guard, and when he was seen at Mary Washington Hospital in May 2010, he presented with the request for the sleep specialist to draft him a letter confirming that it would be medically feasible for him to go 120 days without using CPAP machine while deployed to a remote area.  Based on the sleep study results, his sleep specialist could not write a letter attesting as such.  This request for a medical letter attesting to his ability to be fine for a certain period of time without use of a CPAP machine while deployed was made because the Veteran wished to be deployed with his military unit - all of which further shows that the Veteran was not on active duty during this period of service.  A review of the records themselves is internally contradictory to any finding that the Veteran was on active duty during his period of service in the Air National Guard of Virginia.  

The Board acknowledges the Veteran's attorney's contentions, as reflected in letters dated in October 2013 and December 2014, that the April 2013 VA examination was inadequate because the VA examiner did not address the Veteran's symptoms of sleep apnea that were present in service, to include loud snoring, restless tossing and turning, and sweating or chest pain.  The Veteran's attorney also indicated that the April 2013 VA examiner did not address whether the Veteran's sleep apnea was related to these "symptoms in service."  However, the Board finds that the April 2013 VA examiner did address the Veteran's in-service symptoms of difficulty sleeping documented in his February 1986 separation examination.  The Veteran's attorney contends that the examiner did not address symptoms of sleep problems that were present in service, to include symptoms of snoring, restless tossing and turning, nighttime gasping/choking spells, daytime sleepiness and sweating or chest pain while sleeping.  However, review of the service treatment records is negative for any notations or complaints of these symptoms.  The only service treatment report reflecting the Veteran's complaints of difficulty sleeping is his February 1986 medical history report, which the April 2013 VA examiner took into consideration and addressed in his opinion.  The complaints the Veteran's attorney referenced in his letters (i.e. loud snoring, restless tossing and turning, nighttime gasping/choking spells, daytime sleepiness and sweating or chest pain) were reported by the Veteran, and documented, in the February 2012 questionnaire, which was twenty-six years after his separation from service.  These symptoms were not reported by the Veteran during his period of active service from 1984 to 1986, nor were they reported by the Veteran for many years thereafter.  The Board acknowledges that the Veteran may have reported some of these symptoms when he was first diagnosed with sleep apnea, but again, the record reflects that these complaints, as well as the diagnosis of sleep apnea, were not made until 2009, more than twenty-three years after his separation from service.  As discussed above, although this diagnosis was made during his period of service in the Air Force National Guard, the record does not reflect that the Veteran was on active duty or active duty for training during this time.  

As such, the Board finds the April 2013 VA medical opinion to be adequate.  This medical opinion was based on a complete review of the Veteran's service and post-service treatment records.  The VA examiner also acknowledged and took into consideration the Veteran's contentions and complaints regarding his in-service symptoms and addressed these contentions in the opinion.  The medical opinion is also consistent with the other evidence of record and supported by the rationale provided.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the treatment provider's access to the claims file and the thoroughness and detail of the opinion.)  

The Board also acknowledges the medical journal article submitted by the Veteran in support of his claim.  Although this article contains information regarding the nature and causes of sleep apnea, generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  

To the extent the Veteran is claiming symptoms of sleep difficulties present continuously since service, he is competent to do so.  However, his statements are not of significant probative value.  Indeed, although the Veteran has reported ongoing symptoms of sleep apnea since service, the evidence does not show that the Veteran sought treatment for his sleep apnea immediately following his period of service or for many years thereafter.  The Board acknowledges his complaints of trouble sleeping at the February 1986 examination, but notes that the April 2013 VA examiner acknowledged this and ultimately found these complaints to be psychiatric in nature, relating his difficulty sleeping to his symptoms of depression, which, according to the examiner, frequently causes sleeping difficulties.  The earliest post-service evidence of record reflecting the Veteran's complaints of sleep difficulties, as well as a diagnosis of sleep apnea is dated in 2009, more than twenty-three years after his separation from service.  Although the presence of symptoms is not the same thing as seeking treatment for symptoms, this long period of time without evidence of seeking treatment has a tendency to show that he did not have symptoms present continuously since service.  Moreover, the Board notes that the Veteran denied a history of difficulty sleeping in both the September 2002 and December 2007 medical history reports.  The fact that the Veteran repeatedly denied a history of difficulty sleeping at a number of medical examinations pursuant to his enlistment in the Army and Air National Guard, is consistent with a finding that his symptoms began long after his separation from active service.  This is significant evidence against a finding that his symptoms were present since service and tends to show that they began many years after service and is not related to his complaints of trouble sleeping in service.  

The Board acknowledges the Veteran's belief that his sleep apnea was incurred in service, and potentially related to symptoms he experienced in service.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, and that he is merely speculating as to whether his sleep apnea was incurred in service.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to incidents that occurred during his military service, as such diagnoses and relationships are complex questions the answers to which require specialized medical knowledge and specific testing.  The cause of a sleep disorder manifesting relatively long after his separation from service is a complex question, not a simple one, and, under the facts of this case, not a question that can be answered by observation with ones senses.  Medical expertise is required to provide competent opinions with regard to these questions.  As such, the Veteran's statements to this effect are lacking in probative value.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for sleep apnea and this claim must be denied.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999)

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454 -51458 (August 27, 2003).  

With respect to the cervical spine, under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation of 20 percent is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine.  An evaluation of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) to the formula for rating intervertebral disc syndrome specifies that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

A historical overview of the claim reflects that the AOJ granted service connection for a cervical strain and evaluated it as 10 percent disabling, effective September 12, 2010, pursuant to 38 C.F.R. § Diagnostic Code 5237.  Following additional evidentiary development, to include the August 2013 VA examination, in the November 2014 rating decision, the RO increased the disability rating for the service-connected cervical spine disability to 20 percent, effective August 15, 2013.  The AOJ also recharacterized the Veteran's cervical spine claim from cervical strain to degenerative disk disease and spinal stenosis of the cervical spine, and evaluated it under 38 C.F.R. § Diagnostic Code 5243.  In a statement dated in December 2014, the Veteran, through his attorney, contended that the 20 percent rating should have been effective from the date service connection was initially granted for the cervical spine disability (September 12, 2010).  According to the Veteran, the examination conducted prior to August 2013 did not address functional loss during his painful flare-ups and is thus inadequate.  

In the May 2015 decision, the Board denied the claims for a rating in excess of 10 percent for the cervical spine disability for the period prior to August 15, 2013, and further denied a rating in excess of 20 percent for the period on and after August 15, 2013.  The Veteran appealed this decision to the Court and in the March 2016 Joint Motion the Court vacated the portion of the May 2015 Board decision which denied an initial evaluation in excess of 10 percent for the period prior to August 15, 2013, and remanded the matter to the Board for development consistent with the terms of the Joint Motion.  The Court specifically indicated that when discussing the December 2010 VA examination, the Board did not discuss the evidence of functional impairment during flare-ups identified during that examination, and should have considered this evidence when rendering its decision.  

Treatment records issued from Rappahannock Family Physicians reflect that the Veteran presented at this medical facility in November 2004 with a history of neck pain that he had reportedly experienced on a recurrent basis for the past year.  The Veteran provided his military history and described the circumstances surrounding the onset of his neck pain.  According to the Veteran, he was hiking while wearing "a full pack" when the pain first began, and he has experienced ongoing pain in his neck since this time.  The Veteran also stated that initial cervical spine x-rays were performed, but were negative for any abnormalities.  The Veteran described the pain as deep and aching in nature.  He denied any numbness or tingling in either arm or hand, but did state that he had to hold his head forward and tilt it a little downward because that was the most comfortable position.  Physical examination of the cervical spine revealed no gross abnormalities or tenderness to palpation, and the Veteran had full range of motion in his neck, without tenderness or pain.  His upper extremity sensation was also intact and equal bilaterally.  Report of the cervical spine magnetic resonance imaging (MRI) revealed the cervical spine anatomy to be within normal limits.  Based on the evaluation of the Veteran, as well as a review of the diagnostic test findings, the treatment provider assessed the Veteran with having neck pain.  Report of the January 2005 cervical spine MRI reflected findings of a broad undulating disc osteophyte complex at C3-4 level effacing the ventral epidural space.  

The Veteran was afforded a VA examination in connection to his neck condition in November 2010, during which time, he provided his medical and military history, described the circumstances around his in-service injury, and reported that his condition had existed since 2004.  According to the Veteran, he experienced difficulty walking due, in part, to ongoing pain in his neck.  The Veteran denied experiencing any falls as a result of his spine condition, and further denied any symptoms of fatigue, spasms, paresthesia and weakness.  However, the Veteran did report symptoms of stiffness, decreased motion and numbness associated with his spinal condition.  According to the Veteran, he had constant pain in his neck that traveled into his head.  The Veteran described the pain as moderate in severity, and noted that it comes on spontaneously, and is exacerbated by physical activity and stress.  According to the Veteran, although he could function with medication during the bouts of pain, during his flare-ups, he experiences functional limitation of motion of the joint that leaves him unable to turn his head at times.  The Veteran denied experiencing any overall functional impairment as a result of his cervical spine condition.  

Physical examination of the cervical spine was negative for evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone and atrophy of the limbs.  On physical examination, the Veteran was shown to have flexion to 45 degrees, and extension to 45 degrees.  He was also shown to have right and left lateral flexion to 45 degrees, with pain at 45 degrees; and right and left rotation to 80 degrees, with pain at 80 degrees.  The Veteran was able to perform repetitive-use testing during each exercise, and the examiner did not observe any additional limitation of motion in the Veteran's range-of-motion measurements during these exercises.  According to the examiner, the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Physical inspection of the spine revealed normal head position that was symmetrical in appearance, as well as symmetry of spinal motion with normal curves of the spine.  The examiner observed no functional limitation of standing and walking.  The Veteran also underwent an x-ray of the cervical spine, the results of which showed good alignment throughout with disc spaces preserved and vertebral body height maintained.  

In a January 2015 statement, the Veteran asserted that the severity and extent of his neck condition in 2010 was similar to the extent of the condition at the time of the August 2013 VA examination.  In an effort to address his spinal flare-ups for the period prior to August 15, 2013, the Veteran submitted a retrospective medical opinion from his physician, Dr. S., dated in June 2016.  In the opinion, Dr. S. was asked to estimate what the Veteran's range of motion would have been during one of his painful flare-up between September 2010 and August 2013.  According to Dr. S., the Veteran would have had forward flexion to 15 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 25 degrees during a painful flare-up for the period prior to August 15, 2013.  

Dr. S. also responded to a series of questions issued by the Veteran's attorney asking whether the Veteran had flare-ups of his cervical spine symptomatology for the period between September 2010 and August 2013, and if so how often they occurred and how long they lasted.  According to Dr. S., the Veteran did experience flare-ups of his cervical spine symptomatology for the period between September 2010 to August 2013, and these flare-ups occurred every two to three weeks and lasted one to two days in length.  Dr. S. estimated that the Veteran experienced over 100 flare-ups of these symptoms throughout those years, and during these flare-ups, he would experience a "charley horse" type of pain in the muscle of his neck that would result in decreased mobility in his neck (leaving him unable to bend or turn), headaches, upper back pain, and occasional numbness in his right hand.  According to Dr. S., the Veteran also experienced difficulty concentrating, was unable to drive, and was frequently unable to work due to the discomfort and the effect on his ability to concentrate.  Dr. S. agreed that findings of normal motion after repetitive motion on examination did not mean that "motion would also be normal during a flare up."  When asked whether there was any other functional loss with flare-ups, Dr. S. responded that in addition to loss of motion, the Veteran experienced difficulty using of his right hand due to numbness.  Dr. S. also noted that the severe pain, muscle spasms, and neck stiffness interfered with the Veteran's ability to effectively concentrate which impaired his ability to work, drive and sleep.  

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 10 percent for his service-connected cervical spine disability for the period prior to August 15, 2013.  As noted above, in order for the Veteran to meet or approximate the criteria for a rating in excess of 10 percent under the current rating criteria for the cervical spine, there must be forward flexion greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The objective evidence of record reflects that for the period prior to August 15, 2013, the Veteran's range of motion during forward flexion of the cervical spine was no worse than 45 degrees, and the combined range of motion of the cervical spine was no worse than 340 degrees.  Moreover, the VA examiner did not observe additional limitation of motion during flexion due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  Based on the objective evidence of record, for the period prior to August 15, 2013, the Veteran's range of motion during flexion was always shown to be greater than 30 degrees, and the combined range of motion of the cervical spine was always greater than 170 degrees.  

The Board acknowledges the June 2016 retrospective medical opinion issued by Dr. S., but notes that the estimated range of motion findings provided by him, and specifically indicating that the Veteran would have had forward flexion to 15 degrees during a flare-up between September 2010 and August 2013, is a speculative opinion that is not based on an actual examination of the Veteran or on any objective medical findings.  Although Dr. S. was one of the Veteran's treating physicians at Rappahannock Family Physicians, and therefore familiar with his medical history, treatment records issued from this facility, as well as all other medical facilities for the period prior to August 15, 2013, are negative for any objective medical findings indicating that the Veteran had forward flexion to 30 degree or less in the cervical spine.  Indeed, during the November 2004 treatment visit, Veteran was shown to have full range of motion in his neck, and physical examination of the neck was negative for any gross abnormalities or tenderness to palpation.  As such, the estimated range of motion measurements provided by Dr. S. are based on the Veteran's reported statements and complaints rather than on objective medical findings documented in the record.  When weighing the objective medical findings with the June 2016 retrospective opinion issued by Dr. S., the Board finds the November 2010 VA medical examination report to be more probative in value.  

Furthermore, the treatment records and examination report for the period prior to August 15, 2013 are negative for any evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  As noted above, at the November 2004 treatment visit at Rappahannock Family Physicians, physical examination of the cervical spine was negative for any gross abnormalities.  Also, at the November 2010 VA examination, the cervical spine was symmetrical in appearance, with symmetrical spinal motion and normal curvatures of the spine.  

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Although the Veteran reported to experience limitations when walking and turning his head as a result of his cervical spine pain, he never reported any incapacitating episodes during his examination or during his private treatment visits.  Moreover, the medical evidence does not show that the Veteran has experienced incapacitating episodes with a total duration of at least two weeks but less than four weeks during the prior 12 months.  There are no treatment records documenting the Veteran as having been prescribed bed rest by his physician due to his spine disability.  The June 2016 retrospective medical opinion also did not reflect that the Veteran had experienced any incapacitating episodes as a result of his cervical spine disability.  Indeed, the medical evidence of record is negative for any evidence or documentation indicating that the Veteran has been prescribed bed rest by any of his physicians or treatment providers.  Thus, for the period prior to August 15, 2013, a higher rating is not warranted under the criteria for intervertebral disc syndrome.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an initial increased evaluation for the Veteran's cervical spine disability, for the period prior to August 15, 2013, is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain, stiffness, decreased motion and numbness in his neck and arms on a number of occasions, and acknowledges objective medical findings of pain in the cervical spine region during his range of motion exercises.  However, the November 2010 VA examiner observed that the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  The Board acknowledges the June 2016 medical opinion wherein Dr. S. retrospectively addressed how often the Veteran's flare-ups of pain occurred between September 2010 and August 2013, and the symptoms associated with these flare-ups.  Dr. S. further opined that normal range of motion following repetitive use on examination, did not mean that range of motion would be normal during a flare-up.  The Board acknowledges Dr. S.'s opinion, as well as the estimated range of motion projections he claims would have been present during a flare-up, but notes that these findings are estimates/speculations that are based on the Veteran's subjective reports and complaints during his treatment visits with Dr. S., and not on actual physical examinations of the Veteran or any other objective medical findings within the record.  

The Board also acknowledges the Veteran's complaints that he is unable to turn his head at times and experiences limitation of motion in his cervical spine during flare-ups of pain.  However, at the November 2010 VA examination, upon physical examination of the Veteran, the examiner observed no additional limitation of motion or functional loss following repetitive motion.  This examination specifically tested to assess whether there was any functional loss due to factors such as fatigue, incoordination, weakness, lack of endurance or incoordination following repetition, and the results of the examination revealed the Veteran's range of motion findings to be the same both before and following repetitive motion.  As such, the Board finds that that the effect of the Veteran's pain and functional loss is contemplated in the assigned 10 percent disability evaluation for the period prior to August 15, 2013.  Based on the objective medical findings, the Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that for the period prior to August 15, 2013, an evaluation in excess of 10 percent for the Veteran's cervical spine disability is not warranted.  

The Board recognizes the Veteran's statements attesting to his constant pain, his limited range of motion, and his inability to turn his head at times during flare-ups of pain.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the private treatment records and the VA examination report, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiner considered the Veteran's reported symptomatology.  Additionally, his reports of difficulty turning his head at times during his flare-ups, is evidence consistent with the 10 percent rating but not a higher rating.  Indeed, while the Veteran stated that he is unable to turn his head during his flare-ups, he did not indicate that he is unable to move his head during these painful flare-ups.  Difficulty turning one's head from side to side does not necessarily imply that a person is unable to move his neck altogether.  Moreover, turning one's head from side to side would appear to involve lateral flexion rather than forward flexion of the cervical spine, and such difficulty would not necessarily impair or limit forward flexion as well.  Furthermore, even if the Veteran's lateral flexion was limited during flare-ups of pain, the evidence does not show that the combined range of motion of the cervical spine would be 170 degrees or less.  As such, the Veteran's reports of difficulty turning his head are not a report of functional loss of the severity contemplated by the criteria for a 20 percent or higher rating.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of 10 percent for the period prior to August 15, 2013.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5003.  The Board acknowledges that the Veteran has been diagnosed with degenerative disk disease and spinal stenosis of the cervical spine.  However, this diagnosis was made following the August 2013 VA examination, and the Veteran was only shown to have a cervical strain for the period prior to August 15, 2013.  Even if the Veteran had arthritis in his cervical spine prior to August 2013, he was not noted to display symptoms other than pain, discomfort, decreased motion and stiffness as a result of his disability--symptoms that are contemplated by the 10 percent evaluation already assigned.  Therefore, the Board finds that for the period prior to August 15, 2013, an initial increased rating in excess of 10 percent is not warranted for the Veteran's service-connected cervical spine disability pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5003.  

With respect to any neurological complications, the Board notes that the November 2010 VA examiner found no sensory deficits from C3-C8, and the Veteran's motor function was shown to be within normal limits.  The Veteran's sensation to pinprick/pain, touch, position, vibration and temperature was intact in both extremities, and he was shown to have biceps and triceps jerk to 2+, with no signs of pathologic reflexes.  The Veteran denied experiencing any bowel or bladder problems in relation to his cervical spine condition.  The examiner concluded that there was no sign of cervical intervertebral disc syndrome with chronic and permanent root involvement.  There is not evidence of objective neurologic abnormalities associated with the cervical spine disability during this time frame.  The Board has considered R.S.'s statement in June 2016 that the Veteran also experienced difficulty using his right hand due to numbness but again, this appears to be based not on any objective findings and is not reflected in treatment records during this time frame.  Accordingly, for the period prior to August 15, 2013, a separate evaluation for neurological disorders associated with the cervical spine disorder is not warranted.  

In conclusion, the Board finds that for the period prior to August 15, 2013, the Veteran's level of disability more closely approximates the criteria for a 10 percent disability rating, and a higher disability rating is not warranted.  As the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for the period prior to August 15, 2013, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.


Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  Evaluations in excess of 10 percent are provided for certain manifestations of the service-connected cervical spine, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his cervical spine disability is manifested by pain, discomfort, stiffness, and limited range of motion.  His symptoms and the type of resulting functional impairment described by him for the period prior to August 15, 2013, are contemplated in the rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  Service connection has also been established radiculopathy of the right upper extremity.  However, the evidence does not show that this disability acts together with the orthopedic manifestations of his cervical spine disability to make that disability picture an unusual or exceptional one.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  It has not been shown or suggested that for the period prior to August 15, 2013, gainful employment was precluded due to the Veteran's cervical spine disorder.  Indeed, the Veteran was working on acquiring his Ph.D. in the field of Information Technology at the time of this examination, and it appears his job involved working with computers.  The Veteran did not report significant difficulties performing his occupational duties, and he never indicated that he was unable to maintain this employment due to his physical condition.  At the November 2010 VA examination, the VA examiner did not find that the Veteran's cervical spine disability affected his ability to perform his occupational duties.  As such, the Board finds that there is nothing in the record to show that the Veteran's cervical spine disability had significant effect on his employment for the period prior to August 15, 2013.  Furthermore, the Veteran has not contended, and the evidence of record does not reflect that for the period prior to August 15, 2013, he was unable to obtain or maintain his employment as a result of his cervical spine disability.  As such, the Board does not find that a claim for a TDIU for the period prior to August 15, 2013 has been reasonably raised by the record with regard to his increased rating claim for cervical strain, and thus the Board finds it unnecessary to consider entitlement at this juncture.  


ORDER

Entitlement to service connection for sleep apnea is denied.  

Entitlement to an initial evaluation in excess of 10 percent for cervical strain for the period prior to August 15, 2013 is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


